UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Capital Appreciation Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam Capital Appreciation Fund The fund's portfolio 8/31/08 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Advertising and Marketing Services (0.6%) Greenfield Online, Inc. (NON) 3,639 $63,137 Marchex, Inc. Class B 430 4,846 Omnicom Group, Inc. (S) 45,100 1,911,789 Valuevision Media, Inc. Class A (NON) 1,900 4,446 Aerospace and Defense (3.1%) Alliant Techsystems, Inc. (NON) 1,500 157,845 Boeing Co. (The) 26,600 1,743,896 General Dynamics Corp. 22,710 2,096,133 L-3 Communications Holdings, Inc. 29,500 3,066,230 Lockheed Martin Corp. 17,700 2,060,988 Orbital Sciences Corp. (NON) 2,200 58,168 Teledyne Technologies, Inc. (NON) 2,309 143,920 United Technologies Corp. 30,700 2,013,613 Airlines (0.4%) AMR Corp. (NON) (S) 80,500 831,565 Continental Airlines, Inc. Class B (NON) (S) 11,456 186,160 UAL Corp. (S) 45,700 507,727 Automotive (0.4%) Dollar Thrifty Automotive Group (NON) 27,000 125,550 Johnson Controls, Inc. (S) 36,400 1,125,488 Lear Corp. (NON) (S) 10,200 128,112 Tenneco Automotive, Inc. (NON) 7,704 112,555 Banking (4.4%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 800 14,480 BancorpSouth, Inc. 7,800 179,556 Bank of America Corp. 132,200 4,116,708 Bank of New York Mellon Corp. (The) 62,900 2,176,969 BB&T Corp. 31,100 933,000 City Bank 8,716 105,899 City Holding Co. 2,067 86,421 Colonial Bancgroup, Inc. 24,900 157,368 Corus Bankshares, Inc. (SEG) 3,629 14,407 First Financial Bankshares, Inc. (S) 3,509 172,187 Independent Bank Corp. 7,600 210,216 NBT Bancorp, Inc. 1,400 35,126 Northern Trust Corp. 4,200 337,638 Old Second Bancorp, Inc. 700 11,851 PacWest Bancorp 3,500 79,380 Republic Bancorp, Inc. Class A 743 22,015 S&T Bancorp, Inc. 4,100 137,596 Seacoast Banking Corp. of Florida (S) 4,600 40,388 Sierra Bancorp 2,400 37,920 Smithtown Bancorp, Inc. 3,700 70,337 Sovereign Bancorp, Inc. 37,000 357,420 SVB Financial Group (NON) 5,600 313,880 SY Bancorp, Inc. 700 19,768 TrustCo Bank Corp. NY 1,411 13,800 U.S. Bancorp 85,700 2,730,402 Webster Financial Corp. 7,000 149,240 Wells Fargo & Co. 88,300 2,672,841 Whitney Holding Corp. (S) 2,000 43,300 Wilmington Trust Corp. 17,400 408,378 Zions Bancorp. (S) 2,900 77,836 Basic Materials (%) Foamex International, Inc. (NON) 3,533 Beverage (1.1%) Coca-Cola Bottling Company Consolidated 200 8,116 Pepsi Bottling Group, Inc. (The) 19,200 567,936 PepsiCo, Inc. 49,500 3,389,760 Biotechnology (1.5%) Albany Molecular Research, Inc. (NON) 5,569 97,068 Amgen, Inc. (NON) 28,300 1,778,655 Applied Biosystems, Inc. 46,475 1,695,873 Ariad Pharmaceuticals, Inc. (NON) 3,138 9,759 Cubist Pharmaceuticals, Inc. (NON) 5,600 123,368 eResearch Technology, Inc. (NON) 23 310 Invitrogen Corp. (NON) 32,600 1,384,196 Kendle International, Inc. (NON) 700 34,615 Martek Biosciences Corp. (NON) 1,330 44,435 Quidel Corp. (NON) (S) 14,456 282,615 RTI Biologics, Inc. (NON) 2,900 27,202 Broadcasting (0.3%) CTC Media, Inc. (Russia) (NON) 62,000 1,202,800 Lin TV Corp. Class A (NON) 900 5,535 Sinclair Broadcast Group, Inc. Class A 7,626 54,068 Building Materials (0.5%) AAON, Inc. 700 14,952 Apogee Enterprises, Inc. 9,100 182,000 Comfort Systems USA, Inc. 83 1,265 Interface, Inc. Class A 2,300 30,291 Lennox International, Inc. 8,200 303,400 LSI Industries, Inc. 778 6,714 Sherwin-Williams Co. (The) 23,400 1,370,070 Chemicals (2.6%) Ashland, Inc. 17,400 712,182 Eastman Chemical Co. 18,500 1,115,920 Ferro Corp. 2,000 44,080 FMC Corp. 6,848 503,602 Georgia Gulf Corp. 1,484 5,001 Innospec, Inc. (United Kingdom) 528 8,284 Koppers Holdings, Inc. 900 41,229 Lubrizol Corp. (The) 25,100 1,330,049 Monsanto Co. 18,483 2,111,683 NewMarket Corp. 4,500 305,730 Olin Corp. 7,200 193,752 PolyOne Corp. (NON) 2,705 22,208 Potash Corp. of Saskatchewan (Canada) 4,654 807,934 PPG Industries, Inc. 26,300 1,653,218 Rockwood Holdings, Inc. (NON) 9,700 367,145 Commercial and Consumer Services (1.9%) Advance America Cash Advance Centers, Inc. 789 3,882 Bowne & Co., Inc. 16,451 199,057 Brink's Co. (The) 5,000 348,900 Chemed Corp. 7,483 327,306 CPI Corp. 851 11,437 CRA International, Inc. (NON) 300 11,967 Deluxe Corp. 4,800 79,248 Dun & Bradstreet Corp. (The) 38,846 3,572,666 DynCorp International, Inc. Class A (NON) 2,777 43,849 EZCORP, Inc. Class A (NON) 15,507 241,754 Heartland Payment Systems, Inc. 92 2,076 HMS Holdings Corp. (NON) 1,300 32,227 Landauer, Inc. 1,451 94,692 Maximus, Inc. 500 18,500 Pre-Paid Legal Services, Inc. (NON) 500 22,320 Tech Data Corp. (NON) 14,552 496,805 Priceline.com, Inc. (NON) 5,300 492,794 Expedia, Inc. (NON) (S) 42,200 745,252 6,744,732 Communications Equipment (2.5%) Cisco Systems, Inc. (NON) 196,200 4,718,610 Juniper Networks, Inc. (NON) 20,800 534,560 Nokia OYJ ADR (Finland) 84,500 2,126,865 Plantronics, Inc. 5,300 136,740 Qualcomm, Inc. 25,700 1,353,105 Computers (5.3%) Actuate Corp. (NON) 3,403 14,531 ANSYS, Inc. (NON) (S) 12,597 558,677 Apple Computer, Inc. (NON) (SEG) 23,200 3,933,096 Brocade Communications Systems, Inc. (NON) 91,900 681,898 EMC Corp. (NON) 70,500 1,077,240 Emulex Corp. (NON) 46,000 617,320 Hewlett-Packard Co. 105,600 4,954,752 IBM Corp. 28,100 3,420,613 Insight Enterprises, Inc. (NON) 6,900 114,816 InterVoice, Inc. (NON) 893 7,340 Jack Henry & Associates, Inc. 10,100 202,303 Lexmark International, Inc. Class A (NON) (S) 28,100 1,010,757 Magma Design Automation, Inc. (NON) 9,468 48,097 Micros Systems, Inc. (NON) (S) 11,706 360,779 NetApp, Inc. (NON) 47,800 1,217,944 Progress Software Corp. (NON) 6,083 177,684 Rackable Systems, Inc. (NON) 11,000 113,960 Seagate Technology (Cayman Islands) 35,000 521,850 SPSS, Inc. (NON) 3,724 117,604 Conglomerates (1.7%) AMETEK, Inc. 11,600 563,064 Danaher Corp. 10,446 852,080 General Electric Co. 138,500 3,891,850 Textron, Inc. 20,900 858,990 Construction (0.1%) Chicago Bridge & Iron Co., NV (Netherlands) 7,495 239,990 Perini Corp. (NON) 11,000 293,810 Consumer (0.6%) Black & Decker Manufacturing Co. (S) 19,600 1,239,700 CSS Industries, Inc. 3,344 89,118 Helen of Troy, Ltd. (Bermuda) (NON) 17,360 417,508 Hooker Furniture Corp. 8,815 148,445 Scotts Miracle-Gro Co. (The) Class A 7,200 192,528 Consumer Finance (0.7%) American Express Co. 36,000 1,428,480 Asta Funding, Inc. 3,684 30,504 Capital One Financial Corp. 19,000 838,660 Portfolio Recovery Associates, Inc. (NON) 500 21,270 World Acceptance Corp. (NON) 2,269 88,536 Consumer Goods (2.1%) Blyth Industries, Inc. 13,351 211,079 Church & Dwight Co., Inc. 22,500 1,406,250 Colgate-Palmolive Co. 11,500 874,345 Procter & Gamble Co. (The) 70,500 4,918,784 Consumer Services (0.2%) Overstock.com, Inc. (NON) (S) 4,200 88,788 Sapient Corp. (NON) 3,089 28,635 TrueBlue, Inc. (NON) 39,274 651,556 768,979 Containers (0.2%) Ball Corp. 19,200 Distribution (0.4%) W.W. Grainger, Inc. 15,600 Electric Utilities (1.8%) Alliant Energy Corp. 6,500 227,175 American Electric Power Co., Inc. 5,800 226,432 Edison International 37,700 1,731,184 Exelon Corp. 22,200 1,686,312 Pepco Holdings, Inc. 70,900 1,797,315 SCANA Corp. 12,300 482,160 UniSource Energy Corp. (S) 12,935 415,602 Electrical Equipment (0.1%) Hubbell, Inc. Class B 5,300 230,603 LoJack Corp. (NON) 6,000 43,500 Rofin-Sinar Technologies, Inc. (NON) 2,638 106,628 Electronics (2.1%) Altera Corp. (S) 14,500 328,280 Amphenol Corp. Class A 23,700 1,126,224 Analogic Corp. 600 40,620 Cubic Corp. 3,100 85,839 Intel Corp. 129,700 2,966,239 MEMC Electronic Materials, Inc. (NON) 13,700 672,533 Methode Electronics, Inc. Class A 7,963 87,513 Nam Tai Electronics, Inc. (Hong Kong) 10,327 99,242 NVIDIA Corp. (NON) 35,950 454,408 Sanmina Corp. (NON) 26,700 62,745 Semtech Corp. (NON) 8,400 124,236 SiRF Technology Holdings, Inc. (NON) (S) 33,300 61,605 Synopsys, Inc. (NON) (S) 54,600 1,175,538 TriQuint Semiconductor, Inc. (NON) 17,900 112,591 Xilinx, Inc. 12,300 319,554 Zoran Corp. (NON) 3,098 27,572 Energy (Oil Field) (3.1%) ENSCO International, Inc. 23,600 1,599,608 Grey Wolf, Inc. (NON) 26,425 230,162 Halliburton Co. (S) 46,100 2,025,634 Matrix Service Co. (NON) 1,500 39,420 National-Oilwell Varco, Inc. (NON) 45,700 3,369,461 SEACOR Holdings, Inc. (NON) 2,700 238,005 Tidewater, Inc. (S) 32,150 1,950,541 Transocean, Inc. (NON) 10,196 1,296,931 Trico Marine Services, Inc. (NON) (S) 14,619 347,201 Willbros Group, Inc. (Panama) (NON) 116 4,804 Financial (1.4%) Asset Acceptance Capital Corp. (NON) 278 3,014 Intercontinental Exchange, Inc. (NON) 2,500 220,075 JPMorgan Chase & Co. 107,200 4,126,127 MGIC Investment Corp. 9,800 82,418 Nasdaq OMX Group, Inc. (The) (NON) 13,700 447,853 Food (1.0%) Arden Group, Inc. 32 5,336 General Mills, Inc. 18,200 1,204,476 H.J. Heinz Co. 8,700 437,784 Kraft Foods, Inc. Class A 58,105 1,830,889 Forest Products and Packaging (0.2%) Buckeye Technologies, Inc. (NON) 4,879 44,936 Glatfelter 1,300 19,071 Packaging Corp. of America 11,200 288,400 Rock-Tenn Co. Class A 13,300 487,844 Health Care Services (3.8%) Aetna, Inc. 36,460 1,572,884 Alnylam Pharmaceuticals, Inc. (NON) (S) 3,200 94,880 Amedisys, Inc. (NON) 1,800 95,796 AMERIGROUP Corp. (NON) 8,800 227,744 AmerisourceBergen Corp. 20,500 840,705 AMN Healthcare Services, Inc. (NON) 1,200 22,800 CIGNA Corp. 15,900 665,892 Coventry Health Care, Inc. (NON) (S) 5,900 206,618 Express Scripts, Inc. (NON) 21,024 1,543,372 Health Management Associates, Inc. Class A (NON) 80,200 465,962 IMS Health, Inc. 207 4,600 Laboratory Corp. of America Holdings (NON) (S) 11,200 819,280 Lincare Holdings, Inc. (NON) 21,844 720,852 McKesson Corp. 37,900 2,189,862 Medcath Corp. (NON) 3,529 75,062 Molina Healthcare, Inc. (NON) 3,100 97,557 Quest Diagnostics, Inc. 41,500 2,243,075 RehabCare Group, Inc. (NON) 600 11,004 Tenet Healthcare Corp. (NON) 77,600 467,928 UnitedHealth Group, Inc. 31,583 961,702 Warner Chilcott, Ltd. Class A (Bermuda) (NON) 18,200 291,200 Homebuilding (0.4%) NVR, Inc. (NON) (S) 2,491 Household Furniture and Appliances (0.5%) American Woodmark Corp. (S) 6,352 150,924 Conn's, Inc. (NON) 363 6,941 La-Z-Boy, Inc. (S) 1,600 12,112 Select Comfort Corp. (NON) (S) 37,629 90,310 Whirlpool Corp. (S) 17,000 1,383,120 Insurance (3.9%) American Financial Group, Inc. 1,956 55,805 American International Group, Inc. 59,800 1,285,102 American Physicians Capital, Inc. 2,489 105,285 Amerisafe, Inc. (NON) 3,280 60,647 Amtrust Financial Services, Inc. 1,200 16,872 AON Corp. 20,200 959,298 Arch Capital Group, Ltd. (Bermuda) (NON) 6,100 425,536 Aspen Insurance Holdings, Ltd. (Bermuda) 3,620 98,102 Axis Capital Holdings, Ltd. (Bermuda) 22,111 739,171 Berkshire Hathaway, Inc. Class B (NON) 367 1,432,034 CNA Surety Corp. (NON) 8,054 129,428 Delphi Financial Group Class A 6,290 168,761 EMC Insurance Group, Inc. 2,325 56,498 Endurance Specialty Holdings, Ltd. (Bermuda) 3,424 111,691 Everest Re Group, Ltd. (Bermuda) 3,400 279,242 FBL Financial Group, Inc. Class A 396 9,088 First Mercury Financial Corp. (NON) 2,005 29,534 Flagstone Reinsurance Holdings, Ltd. (Bermuda) 6,786 83,468 FPIC Insurance Group, Inc. (NON) 515 26,605 Genworth Financial, Inc. Class A 103,100 1,654,755 Hanover Insurance Group, Inc. (The) 2,055 97,058 Harleysville Group, Inc. 1,448 52,519 HCC Insurance Holdings, Inc. 41,594 1,047,337 Horace Mann Educators Corp. 1,711 25,494 IPC Holdings, Ltd. (Bermuda) 3,400 107,678 MetLife, Inc. 19,300 1,046,060 National Interstate Corp. 1,770 34,391 Odyssey Re Holdings Corp. 1,955 73,821 Principal Financial Group 14,500 663,955 RenaissanceRe Holdings, Ltd. (Bermuda) 11,220 568,966 Safeco Corp. 9,800 662,480 Safety Insurance Group, Inc. 4,239 182,277 SeaBright Insurance Holdings, Inc. (NON) 5,973 72,512 Selective Insurance Group 9,252 223,343 Stancorp Financial Group 4,317 211,576 W.R. Berkley Corp. 37,744 889,249 Zenith National Insurance Corp. 6,922 264,351 Investment Banking/Brokerage (2.5%) Affiliated Managers Group (NON) 4,664 444,106 Eaton Vance Corp. 9,018 322,033 Federated Investors, Inc. 15,400 514,976 Franklin Resources, Inc. 10,555 1,102,998 Goldman Sachs Group, Inc. (The) 29,043 4,762,171 Interactive Brokers Group, Inc. Class A (NON) 1,600 43,680 Lehman Brothers Holdings, Inc. 73,300 1,179,397 Pzena Investment Management, Inc. Class A (S) 10,800 96,552 SEI Investments Co. 19,700 465,314 TD Ameritrade Holding Corp. (NON) 6,600 134,838 Waddell & Reed Financial, Inc. Class A 4,500 144,900 Investment Management (0.2%) T. Rowe Price Group, Inc. 10,200 605,472 Leisure (0.2%) Brunswick Corp. (S) 55,700 Lodging/Tourism (0.4%) Carnival Corp. (S) 40,400 Machinery (2.2%) AGCO Corp. (NON) 8,100 499,203 Applied Industrial Technologies, Inc. 11,286 328,535 Caterpillar, Inc. 20,400 1,442,892 Deere (John) & Co. 18,400 1,298,488 Gardner Denver, Inc. (NON) 31,700 1,430,938 Ingersoll-Rand Co., Ltd. Class A (Bermuda) 8,900 328,677 Manitowoc Co., Inc. (The) (S) 44,270 1,114,719 NACCO Industries, Inc. Class A 791 92,974 Parker-Hannifin Corp. 17,800 1,140,446 Regal-Beloit Corp. 2,738 128,549 TurboChef Technologies, Inc. (NON) (S) 20,000 122,000 Manufacturing (1.6%) Eaton Corp. 16,400 1,200,152 EnPro Industries, Inc. (NON) 5,000 210,750 Illinois Tool Works, Inc. 33,300 1,652,013 ITT Corp. 21,500 1,370,625 Robbins & Myers, Inc. 2,321 104,097 Roper Industries, Inc. 21,200 1,252,496 Media (0.7%) Walt Disney Co. (The) 76,300 Medical Technology (2.6%) Align Technology, Inc. (NON) (S) 3,800 49,552 C.R. Bard, Inc. (S) 7,700 719,565 Conmed Corp. (NON) 940 30,042 Datascope Corp. 800 40,000 Edwards Lifesciences Corp. (NON) (S) 4,865 288,057 Hologic, Inc. (NON) (S) 49,400 1,048,268 Medtronic, Inc. 66,000 3,603,600 Mentor Corp. (S) 6,429 158,668 St. Jude Medical, Inc. (NON) 16,700 765,361 Waters Corp. (NON) 14,400 982,800 Mettler-Toledo International, Inc. (NON) 17,035 1,792,082 Metals (1.3%) A.M. Castle & Co. 1,000 20,080 AK Steel Holding Corp. 12,300 647,103 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 14,332 1,280,134 North American Galvanizing & Coatings, Inc. (NON) (S) 34,279 351,017 Nucor Corp. 17,200 903,000 Reliance Steel & Aluminum Co. (S) 20,400 1,163,004 Uranium Resources, Inc. (NON) 30,100 69,230 Worthington Industries , Inc. (S) 14,600 256,960 Natural Gas Utilities (0.8%) Atmos Energy Corp. 21,100 581,094 Energen Corp. 21,500 1,200,560 Equitable Resources, Inc. 4,800 239,568 MDU Resources Group, Inc. 7,300 241,192 Questar Corp. 5,800 300,962 WGL Holdings, Inc. 8,300 267,260 Office Equipment & Supplies (0.1%) Ennis Inc. 12,400 204,724 Steelcase, Inc. 8,674 96,281 Oil & Gas (8.9%) Apache Corp. 19,700 2,253,286 Berry Petroleum Co. Class A 1,253 52,150 Calumet Specialty Products Partners, LP 1,451 20,735 Carrizo Oil & Gas, Inc. (NON) 7,600 377,264 Chevron Corp. 64,900 5,602,158 ConocoPhillips (S) 44,700 3,688,197 Denbury Resources, Inc. (NON) 11,100 276,279 Devon Energy Corp. 23,200 2,367,560 Endeavour International Corp. (NON) (S) 53,894 92,698 Exxon Mobil Corp. 61,400 4,912,614 Forest Oil Corp. (NON) 1,900 108,148 Frontier Oil Corp. (S) 46,600 902,642 Hess Corp. 16,358 1,712,846 Marathon Oil Corp. 46,500 2,095,755 Mariner Energy, Inc. (NON) 3,123 90,848 Noble Energy, Inc. 3,800 272,574 Occidental Petroleum Corp. 36,900 2,928,384 PetroHawk Energy Corp. (NON) 4,680 161,975 Petroleum Development Corp. (NON) 2,000 121,580 Petroquest Energy, Inc. (NON) 2,600 48,074 Range Resources Corp. 5,900 273,878 Southwestern Energy Co. (NON) 8,000 306,960 Stone Energy Corp. (NON) 3,373 160,791 Sunoco, Inc. (S) 28,900 1,282,582 Tesoro Corp. 4,850 89,968 Whiting Petroleum Corp. (NON) 1,202 115,680 XTO Energy, Inc. 35,700 1,799,637 Pharmaceuticals (5.0%) Abbott Laboratories 51,300 2,946,159 Biovail Corp. (Canada) 28,733 307,443 Eli Lilly & Co. 38,000 1,772,700 Endo Pharmaceuticals Holdings, Inc. (NON) 6,486 147,362 Forest Laboratories, Inc. (NON) 37,300 1,331,237 Johnson & Johnson 75,500 5,317,455 King Pharmaceuticals, Inc. (NON) (S) 148,125 1,694,550 Medicis Pharmaceutical Corp. Class A 12,900 267,159 Merck & Co., Inc. 92,400 3,295,908 Nektar Therapeutics (NON) 1,500 5,955 Par Pharmaceutical Cos., Inc. (NON) 1,700 24,208 Sciele Pharma, Inc. (NON) (S) 5,077 97,834 Watson Pharmaceuticals, Inc. (NON) (S) 24,247 734,927 Power Producers (0.2%) NRG Energy, Inc. (NON) 16,800 Publishing (0.3%) Lee Enterprises, Inc. (S) 26,281 98,554 R. H. Donnelley Corp. (NON) (S) 63,900 239,625 Wiley (John) & Sons, Inc. Class A 15,228 724,548 Railroads (0.6%) Burlington Northern Santa Fe Corp. 18,900 2,029,860 GATX Corp. 6,300 276,129 Real Estate (1.8%) Annaly Capital Management, Inc. (R) 14,600 218,416 Anthracite Capital, Inc. (R) 29,682 167,110 Ashford Hospitality Trust, Inc. (R) 20,227 91,831 DiamondRock Hospitality Co. (R) 18,962 174,640 Entertainment Properties Trust (R) 1,373 74,513 FelCor Lodging Trust, Inc. (R) 6,792 54,404 First Industrial Realty Trust (R) 1,514 35,715 Gramercy Capital Corp. (R) 10,897 72,901 Hospitality Properties Trust (R) 70,059 1,588,938 Host Marriott Corp. (R) 89,300 1,276,990 Kimco Realty Corp. (R) 21,900 813,366 LTC Properties, Inc. (R) 6,100 163,907 Medical Properties Trust, Inc. (R) 4,045 44,657 MFA Mortgage Investments, Inc. (R) 4,700 31,960 National Health Investors, Inc. (R) 9,460 309,342 National Retail Properties, Inc. (R) 17,928 406,786 Nationwide Health Properties, Inc. (R) 7,424 255,534 Omega Healthcare Investors, Inc. (R) 15,533 277,109 Resource Capital Corp. (R) 30 183 Thomas Properties Group, Inc. 1,100 10,593 Weingarten Realty Investors (R) 16,100 532,105 Regional Bells (1.7%) AT&T, Inc. 118,400 3,787,616 Cincinnati Bell, Inc. (NON) 14,685 57,272 Verizon Communications, Inc. 69,200 2,430,304 Restaurants (1.1%) Burger King Holdings, Inc. 43,500 1,079,670 CBRL Group, Inc. 600 15,504 Denny's Corp. (NON) 7,996 22,389 McDonald's Corp. 46,100 2,860,505 Retail (6.5%) Aeropostale, Inc. (NON) 21,900 763,434 AnnTaylor Stores Corp. (NON) (S) 26,837 651,602 AutoZone, Inc. (NON) (S) 16,900 2,319,177 Best Buy Co., Inc. (S) 51,800 2,319,086 Books-A-Million, Inc. 12,705 85,759 Brown Shoe Co., Inc. (S) 4,531 68,871 Buckle, Inc. (The) 2,116 109,884 Cash America International, Inc. 1,331 55,090 Cato Corp. (The) Class A 24,925 438,929 Christopher & Banks Corp. 1,000 9,620 CVS Caremark Corp. 65,700 2,404,620 Dollar Tree, Inc. (NON) 19,499 747,982 First Cash Financial Services, Inc. (NON) 1,200 22,236 GameStop Corp. (NON) 23,900 1,048,493 Herbalife, Ltd. (Cayman Islands) 16,600 781,860 Jos. A. Bank Clothiers, Inc. (NON) (S) 1,900 49,381 Longs Drug Stores Corp. 6,100 437,065 Nash Finch Co. 2,969 120,898 NBTY, Inc. (NON) 50,500 1,678,620 Perry Ellis International, Inc. (NON) 3,167 54,029 Staples, Inc. 67,500 1,633,500 Systemax, Inc. (S) 26,526 409,031 TJX Cos., Inc. (The) 70,300 2,547,672 Toro Co. (The) (S) 14,294 584,196 Wal-Mart Stores, Inc. 44,600 2,634,522 Walgreen Co. (S) 24,200 881,606 Weyco Group, Inc. 400 12,716 Wolverine World Wide, Inc. 28,200 742,506 Schools (0.1%) Career Education Corp. (NON) (S) 25,173 Semiconductor (0.4%) Advanced Energy Industries, Inc. (NON) 2,939 47,406 Brooks Automation, Inc. (NON) 792 7,611 Linear Technology Corp. (S) 9,500 310,080 Novellus Systems, Inc. (NON) (S) 41,300 936,271 Photronics, Inc. (NON) 2,442 7,985 Shipping (0.3%) Accuride Corp. (NON) 23,360 34,106 Arkansas Best Corp. (S) 3,998 138,411 Overseas Shipholding Group 8,842 634,325 Ryder System, Inc. 5,200 335,504 Wabash National Corp. 350 3,042 Software (3.9%) Adobe Systems, Inc. (NON) 45,672 1,956,132 Asiainfo Holdings, Inc. (China) (NON) 4,414 58,088 Autodesk, Inc. (NON) (S) 22,100 785,213 BMC Software, Inc. (NON) (S) 36,700 1,194,952 Cadence Design Systems, Inc. (NON) 60,100 480,199 Citrix Systems, Inc. (NON) 31,600 956,532 Microsoft Corp. 158,800 4,333,652 MicroStrategy, Inc. (NON) 11,104 712,433 Oracle Corp. (NON) 114,600 2,513,178 Symantec Corp. (NON) 52,600 1,173,506 Staffing (0.1%) Administaff, Inc. 2,800 76,720 CDI Corp. 600 15,060 Heidrick & Struggles International, Inc. (S) 3,465 105,197 Korn/Ferry International (NON) 850 15,113 Resources Connection, Inc. (NON) 566 13,686 Technology (0.4%) Affiliated Computer Services, Inc. Class A (NON) 21,700 1,155,308 Amkor Technologies, Inc. (NON) 37,782 283,743 Technology Services (2.3%) Accenture, Ltd. Class A (Bermuda) (S) 59,500 2,460,920 Acxiom Corp. (SEG) 22,843 330,081 Blue Coat Systems, Inc. (NON) 1,400 26,040 COMSYS IT Partners, Inc. (NON) 11,640 137,818 CSG Systems International, Inc. (NON) 2,900 54,810 Factset Research Systems, Inc. (S) 20,700 1,298,097 Global Payments, Inc. 21,900 1,055,799 Global Sources, Ltd. (Bermuda) (NON) 1,730 18,459 Google, Inc. Class A (NON) 4,604 2,132,987 Harris Interactive, Inc. (NON) 4,053 6,850 Secure Computing Corp. (NON) 2,700 11,556 Sohu.com, Inc. (China) (NON) 1,900 143,070 SonicWall, Inc. (NON) 7,635 49,933 Travelzoo, Inc. (NON) 800 6,264 United Online, Inc. 52,560 553,457 Telecommunications (0.9%) ADTRAN, Inc. 10,758 245,282 CenturyTel, Inc. 38,720 1,495,754 Earthlink, Inc. (NON) 5,177 48,250 Embarq Corp. (S) 9,600 452,736 j2 Global Communications, Inc. (NON) 33,685 831,009 NTELOS Holdings Corp. 1,700 50,575 Shenandoah Telecom Co. 700 12,096 USA Mobility, Inc. (NON) 10,641 119,924 Telephone (0.1%) Windstream Corp. 33,500 Textiles (0.4%) Maidenform Brands, Inc. (NON) 7,621 115,077 Mohawk Industries, Inc. (NON) (S) 18,300 1,263,615 Tire & Rubber (%) Cooper Tire & Rubber 2,900 Tobacco (1.3%) Altria Group, Inc. 35,800 752,874 Lorillard, Inc. 17,900 1,293,096 Philip Morris International, Inc. 46,200 2,480,940 Universal Corp. (S) 2,515 130,579 Toys (0.7%) Hasbro, Inc. (S) 65,914 2,465,184 Jakks Pacific, Inc. (NON) 2,396 59,780 Transportation Services (0.1%) HUB Group, Inc. Class A (NON) 3,068 122,536 Pacer International, Inc. 7,306 154,010 Trucks & Parts (0.2%) ATC Technology Corp. (NON) 700 16,954 Autoliv, Inc. (Sweden) 17,816 683,956 Waste Management (0.1%) Darling International, Inc. (NON) 4,600 63,158 Rentech, Inc. (NON) (S) 56,100 132,396 Total common stocks (cost $370,107,356) INVESTMENT COMPANIES (0.0%)(a) (cost $22,670) Shares Value MCG Capital Corp. 1,800 SHORT-TERM INVESTMENTS (13.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.75% to 3.03% and due dates ranging from September 2, 2008 to October 28, 2008 (d) $43,002,369 $42,933,796 Putnam Prime Money Market Fund (e) 4,333,609 4,333,609 Total short-term investments (cost $47,267,405) TOTAL INVESTMENTS Total investments (cost $417,397,431)(b) FUTURES CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Russell 2000 Index Mini (Long) 13 $960,440 Sep-08 $33,429 S&P Mid Cap 400 Index E-Mini (Long) 14 1,130,220 Sep-08 11,813 Total NOTES (a) Percentages indicated are based on net assets of $360,554,581. (b) The aggregate identified cost on a tax basis is $421,957,075, resulting in gross unrealized appreciation and depreciation of $25,339,950 and $43,428,980, respectively, or net unrealized depreciation of $18,089,030. (NON) Non-income-producing security. (SEG) A portion of hese securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2008, the value of securities loaned amounted to $41,540,953. The fund received cash collateral of $42,933,796 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $38,904 for the period ended August 31, 2008. During the period ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $40,446,348 and $42,469,487, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2008. At August 31, 2008, liquid assets totaling $2,104,270 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Lehman Brothers Holdings, Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the fund's positions as of August 31, 2008 in securities of Lehman or its affiliates and in derivatives to which Lehman or its affiliates is a counterparty do not reflect these developments or portfolio transactions after August 31, 2008. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 360,934,249 $ 45,242 Level 2 $ 42,933,796 $ - Level 3 $ - $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Capital Appreciation Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
